EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended from stating the bag and the dual-purpose strap are antibacterial, etc. to stating the body and the dual-purpose strap are antibacterial, etc. This change was made because the dual-purpose strap is a part of the “bag” as the claims are currently written.

The application has been amended as follows: 

Specifically, claim 1 has been amended to state:

An athletic bag comprising:
a reversible body comprising a first portion having a first set of latches and a second portion having a second set of latches, and 
at least one detachable, dual-purpose strap; 
whereby with the body in a first configuration the first portion comprises the outside of the bag, the second portion comprises the inside of the bag, and the dual-purpose strap engages the first set of latches, and with the body in a second configuration the second portion comprises the outside of the bag, the first portion 
whereby the [[bag]] body and the dual-purpose strap are antibacterial, antimicrobial, and antifungal; and 
whereby the at least one detachable dual-purpose strap can be used as an exercise band.
Claims 4, 5, 8, 9, and 18-20 have been cancelled as being drawn to species which were previously not elected without traverse

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art - Polozzolo et al. (US 2010/0200129) in view of Fair et al. (US 2014/0238560) and further in view of Andrews (US 2011/0131723) – teaches a significant portion of the Applicant’s claimed invention, as previously shown. However, the closest prior art, does not teach a reversible body comprising a first portion having a first set of latches and a second portion having a second set of latches; and the body in a first configuration the first portion comprises the outside of the bag, the second portion comprises the inside of the bag, and the dual-purpose strap engages the first set of latches, and with the body in a second configuration the second portion comprises the outside of the bag, the first portion comprises the inside of the bag, and the dual purpose strap engages the second set of latches. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733